DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the amendment filed 08/30/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8,12,14-16,20-23,25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0053655 A1) (hereinafter “Ghosh”) in view of Park et al. (US 2021/0195675 A1) (hereinafter “Park”) (support in Provisional 62/728,782) in view of Behrooz et al. (WO2022055414A1)(Support in provisional “US202063077834P”)
Regarding Claim 1, An apparatus for wireless communications by a first node of a network, comprising: at least one processor and a memory configured to: (Ghosh teaches in Fig3-relay node-320(=first node), part of mobile network-06(Fig-1) where node-320 is an IAB node (Fig-4)) 
monitor synchronization signal block (SSB) transmissions from one or more network entities and; (Ghosh teaches in Fig-10 and [0058], node-320 receiving SSBlock from node-310. [0061]- relay DU-320 can receive SSBlock from donor DU-310(=one or more network entities) and measure the power of the incoming reference signal, and determines that the power is being received (=monitor synchronization block)); 
Ghosh does not teach, select a beam or cell associated with one of the one or more network entities: based on: the monitoring; and one or more metrics associated with the monitored SSB transmissions, the one or more metrics being indicative of potential interference caused by uplink transmissions from the first node.
Park teaches, select a beam or cell associated with one of the one or more network entities: 
based on: the monitoring;(in Fig-33, UE or IAB node2(=first node) using SSB / CSI - RS based RRM measurement may be supported for IAB - node discovery and / or measurement(=monitoring) in [0355].Fig33 shows UE or IAB-node2,can be used interchangeably, thereby UE having same functionality as IAB node2.Fig-40 shows (in step-5) UE (similar to IAB node2)-select a cell of IAB-node (=select a cell) based on measurement results of the cell (=SSB based monitoring) as in [0355]).
 and one or more metrics associated with the monitored SSB transmissions, the one or more metrics being indicative of potential interference caused by uplink transmissions from the first node. ([0326]- Half - duplexing constraint and / or interference constraints (=potential interference) of in - band backhauling may imply that IAB node may not transmit and receive simultaneously on both links. Fig -40 shows (in step-4) or IAB-node2 or UE (=first node) receive backhaul link connection indication (=potential interference). In [0438]- second network node (IAB node 2 or UE, which is used a “first node” in rejection) determines that a RSRP / RSRQ (=one or more metrics) of one or more beams of a cell(=SSB) of the first network node; the second network node may determine the blockage (e.g. failure) of the first radio link).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, select a beam or cell associated with one of the one or more network entities: based on: the monitoring; and one or more metrics associated with the monitored SSB transmissions, the one or more metrics being indicative of potential interference caused by uplink transmissions from the first node as taught by Park to use beam selection along with reference signals metrics to choose beam with lowest interference.
Ghosh in view of Park does not teach, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions
Behrooz teaches, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions(Fig1 -Fig1 IAB intermediate node 34 acting as MT/DU. In FIG. 1, the desired signals between the IAB nodes 32, 34 and 36 are represented by solid arrows, whereas the interfering signals are represented by dashed lines. Page 31, L13-20 Information about requirements can be information regarding an interference level, such as a threshold. Based on the information about requirements related to interference or CLI level or threshold, transmit power relations may be determined by the IAB intermediate node 34, regarding the effect of the first signal on the second signal and vice versa (Block SI 54). Transmit power relations can be minimum transmit power relations. Transmit power relations can be maximum transmit power relations. Page 33-34 -Embodiment B7. The method of any of Embodiments B1-B6, further comprising determining transmit power relations based at least in part on a cross link interference, CLI, threshold. Embodiment B8. The method of Embodiment B7, wherein the transmit power relations are minimum power relations and/or maximum power relations.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh in view of Park, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions as taught by Behrooz to use minimum transmit power to associate power with interference levels.

Regarding Claim 2, the apparatus of claim 1, wherein the first node comprises a node of an integrated access and backhaul (IAB) network.  (Ghosh teaches in Fig3-relay node-320(=first node), part of mobile network-06(Fig-1) where node-320 is an IAB node (Fig-4)). [0015] FIG 9 illustrates a message sequence diagram illustrating example embodiments of a process for managing power level transmissions in a multi - hop IAB network).

Regarding Claim 3, Ghosh does not teach, the apparatus of claim 2, wherein the first node uses a shared architecture for both a mobile termination (MT) component and a distributed unit (DU).
Park teaches, the apparatus of claim 2, wherein the first node uses a shared architecture for both a mobile termination (MT) component and a distributed unit (DU). (Fig 23 shows IAB node2 being a DU and/or MT. [0347]- In an architecture a, an IAB node may hold a DU and/or an MT).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 2, wherein the first node uses a shared architecture for both a mobile termination (MT) component and a distributed unit (DU) as taught by Park to use IAB node with split architecture to provide both functionalities of mobile terminal and/or a distributed unit.

Regarding Claim 4, Ghosh does not teach, the apparatus of claim 1, wherein the selecting the beam or cell is based on an indication of a configuration received from a network entity configuring the first node with the one or more metrics for selecting the beam or cell based on the monitoring of the SSB transmissions.
 Park teaches, the apparatus of claim 1, wherein the selecting the beam or cell is based on an indication of a configuration received from a network entity configuring the first node with the one or more metrics for selecting the beam or cell based on the monitoring of the SSB transmissions.  (Park teaches in Fig33 shows IAB-node2 receiving RRC configuration (= configuration received from a network entity) from IAB-donor or IAB-node1. Fig-40 shows (in step-5) or IAB-node2 or UE -select a cell of IAB-node (=select a cell) based on measurement results of the cell (=SSB based monitoring) after receiving in step-2-transmit to IAB-node1 configuration complete message (=identification of configuration received from network entity)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 1, wherein the selecting the beam or cell is based on an indication of a configuration received from a network entity configuring the first node with the one or more metrics for selecting the beam or cell based on the monitoring of the SSB transmissions as taught by Park to use multiple key metrics for efficient beam selection.

Regarding Claim 5, Ghosh does not teach, the apparatus of claim 1, wherein the selecting the beam or cell limits the potential interference caused by the uplink transmissions from the first node.
Park teaches, the apparatus of claim 1, wherein the selecting the beam or cell limits the potential interference caused by the uplink transmissions from the first node. (Park teaches in [0326]- Half - duplexing constraint and / or interference constraints (=potential interference) of in - band backhauling may imply that IAB node may not transmit and receive simultaneously on both links. In [0355] and Fig-37- UE or IAB-node2 selects a cell after interference mitigation (=connection failure in Fig37)- an inter IAB - node discovery procedure, including how to avoid conflicting SSB configurations among IAB – nodes (=selection of SSB based to limit potential interference).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 1, wherein the selecting the beam or cell limits the potential interference caused by the uplink transmissions from the first node as taught by Park to select a beam to minimized interference enables better quality signal.

Regarding Claim 6, Ghosh does not teach, the apparatus of claim 1, wherein the selecting comprising identifying a suitable cell for selection or reselection based on the one or more metrics, wherein the one or more metrics comprise one or more threshold values including a first threshold value.
Park teaches, the apparatus of claim 1, wherein the selecting comprising identifying a suitable cell for selection or reselection based on the one or more metrics, wherein the one or more metrics comprise one or more threshold values including a first threshold value. (Park teaches in [0438]- IAB node 2 determines that a RSRP / RSRQ (=one or more metrics) of one or more beams of a cell(=SSB) of the first network node; ([0295]- The RACH configuration may comprise initial preamble power (e.g., random access preamble initial received target power), an RSRP threshold for a selection (=first threshold linked to initial preamble power) of a SS block).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 1, wherein the selecting comprising identifying a suitable cell for selection or reselection based on the one or more metrics, wherein the one or more metrics comprise one or more threshold values including a first threshold value as taught by Park to consider RSRP values within a certain threshold for adjusting power to different communication failure conditions and thereby adjusting power in a granular level.

Regarding Claim 7, Ghosh does not teach, The apparatus of claim 6, wherein: 
the identifying is based on evaluating a quality metric of a set of synchronization signal blocks (SSBs) based on at least one of a synchronization signal reference signal received power (SS-RSRP) or an SS reference signal received quality (SS-RSRQ); and the first node only considers SSBs for which using associated beams for uplink transmissions from the first node is not expected to cause excessive interference.
Park teaches, The apparatus of claim 6, wherein: the identifying is based on evaluating a quality metric of a set of synchronization signal blocks (SSBs) based on at least one of a synchronization signal reference signal received power (SS-RSRP) or an SS reference signal received quality (SS-RSRQ); and (in Fig-40 shows (in step-5) or IAB-node2 or UE -select a cell of IAB-node (=select a cell) based on measurement results of the cell (=quality metric of SSBs) as in [0355].In [0438]- IAB node 2 or UE, determines that a RSRP / RSRQ (=based on reference signal) of one or more beams of a cell(=SSBs) of the first network node.
the first node only considers SSBs for which using associated beams for uplink transmissions from the first node is not expected to cause excessive interference. (in [0326] and [0355] and Fig-37- UE or IAB-node2 selects a cell after interference mitigation (=interference as in [0326])- an inter IAB - node discovery procedure, including how to avoid conflicting SSB configurations among IAB – nodes (=selection of SSB to limit potential interference).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 6, wherein: 
the identifying is based on evaluating a quality metric of a set of synchronization signal blocks (SSBs) based on at least one of a synchronization signal reference signal received power (SS-RSRP) or an SS reference signal received quality (SS-RSRQ); and the first node only considers SSBs for which using associated beams for uplink transmissions from the first node is not expected to cause excessive interference as taught by Park to using quality metrics like RSRP or RSRQ related to the selected beam to evaluate beam quality to minimize interference.

Regarding Claim 8, Ghosh does not teach, the apparatus of claim 6, wherein the selecting comprises selecting a synchronization signal blocks (SSB) and an associated rando- access channel (RACH) configuration to access a cell detected based on the monitoring.
Park teaches, the apparatus of claim 6, wherein the selecting comprises selecting a synchronization signal blocks (SSB) and an associated rando- access channel (RACH) configuration to access a cell detected based on the monitoring. (in [ 0295] In an example, a base station may transmit to a UE (=IAB node2), a RACH configuration 1210 via one or more beams, an RSRP threshold for a selection of a SSBlock (=selection of SSB) and corresponding PRACH resource to select a cell as described in Fig-40 step-5).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 6, wherein the selecting comprises selecting a synchronization signal blocks (SSB) and an associated rando- access channel (RACH) configuration to access a cell detected based on the monitoring as taught by Park to use RACH procedure to select a beam during initial attach between IAB nodes.

Regarding Claim 12, Ghosh does not teach, the apparatus of claim 6, wherein a cell is identified as suitable for selection or reselection if at least one beam is found, based on the monitoring, for which uplink transmissions from the first node are not expected to cause excessive interference.
Park teaches, the apparatus of claim 6, wherein a cell is identified as suitable for selection or reselection if at least one beam is found, based on the monitoring, for which uplink transmissions from the first node are not expected to cause excessive interference. ([0326]- refers to interference in IAB deployment.in Fig-40 shows (in step-5) or IAB-node2 or UE -select a cell of IAB-node (=select a cell) based on measurement results of the cell (=SSB based monitoring) as in [0355].In [0365]- CLI mitigation techniques may support interference mitigation mechanisms using measurements(=SSB) for inter IAB - node interference scenarios- interfering IAB(= can be UE or IAB node2) - node is transmitting in UL via its MT).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 6, wherein a cell is identified as suitable for selection or reselection if at least one beam is found, based on the monitoring, for which uplink transmissions from the first node are not expected to cause excessive interference as taught by Park to reduce interference in cell selection based finding beam with lower interreference.

Regarding Claim 14, Ghosh does not teach, the apparatus of claim 6, wherein: the one or more threshold values comprise at least two threshold values; and the at least two threshold values are different.
Park teaches, The apparatus of claim 6, wherein: the one or more threshold values comprise at least two threshold values; and the at least two threshold values are different.([0297]- If at least one of SS blocks with a RSRP above a first RSRP threshold amongst associated SS blocks or at least one of CSI - RSs with a RSRP above a second RSRP threshold (=second threshold value) amongst associated CSI - RSs is available , a UE may select a random access preamble index corresponding to a selected SS block or CSI – RS).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 6, wherein: the one or more threshold values comprise at least two threshold values; and the at least two threshold values are different, as taught by Park to allow multiple threshold values to adjust to different surrounding interference.

Regarding Claim 15, Ghosh does not teach, the apparatus of claim 14, wherein the one or more threshold values are: defined by a standard specification; indicated by network signaling; or calculated by the first node.
Park teaches, the apparatus of claim 14, wherein the one or more threshold values are: defined by a standard specification; indicated by network signaling; or calculated by the first node (in [0295] In an example, a base station (=indicated by network signaling) may transmit to a UE, a RACH configuration via one or more beams. The RACH configuration may comprise one or more parameters indicating at least one of following: an RSRP threshold for a selection of a SS block).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 14, wherein the one or more threshold values are: defined by a standard specification; indicated by network signaling; or calculated by the first node, as taught by Park to allow multiple threshold values to adjust to different surrounding interference.

Regarding Claim 16, Ghosh does not teach, the apparatus of claim 15, wherein one or more threshold values are calculated by the first node based on a RACH configuration of a cell.
Park teaches, the apparatus of claim 15, wherein one or more threshold values are calculated by the first node based on a RACH configuration of a cell. (in [0296]- For a contention based random access procedure, a UE may select a SS block with RSRP above the RSRP threshold (=calculated by first node or UE-IAB node 2 in rejection)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 15, wherein one or more threshold values are calculated by the first node based on a RACH configuration of a cell, as taught by Park to allow a threshold value during contention-based RACH procedure calculated by the user equipment.

Regarding Claim 21, An apparatus for wireless communications, comprising: 
at least one processor coupled to a memory configured to: (Ghosh teaches in Fig 16 -A DU unit including a processor as described in [0024]):
Ghosh does not teach, determine a configuration of one or more metrics associated with synchronization signal block (SSB) transmissions monitored by a first node of one or more wireless nodes to use in selecting a beam or cell, wherein the one or more metrics indicate potential interference caused by uplink transmissions from the first node; and transmit an indication of the configuration to the first node.
Park teaches, determine a configuration of one or more metrics associated with synchronization signal block (SSB) transmissions monitored by a first node of one or more wireless nodes to use in selecting a beam or cell, wherein the one or more metrics indicate potential interference caused by uplink transmissions from the first node; and ([0326]- interference constraints of in - band backhauling may imply that IAB node may not transmit and receive simultaneously on both links(=potential interference). In [0438]- second network node (IAB node 2 or UE, which is used a “first node” in rejection) determines that a RSRP / RSRQ (=one or more metrics) of one or more beams of a cell(=SSB) of the first network node; the second network node may determine the blockage (e.g. failure) of the first radio link).
Fig-33 shows IAB-node2 receiving RRC configuration (= configuration received from a network entity) from IAB-donor or IAB-node1. Fig33 shows UE or IAB-node2 can be used interchangeably, thereby UE having same functionality as IAB node2.
transmit an indication of the configuration to the first node. (if RSRP / RSRQ of a cell of the first network node (=network node) becomes/is equal to or smaller than a power/quality value as in [0438], the wireless device in response to determining the backhaul link failure, may release the bearer established via the second network node and/or via the first network node (=indication of the configuration in this case RSRP values not passing) as in [0439]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, determine a configuration of one or more metrics associated with synchronization signal block (SSB) transmissions monitored by a first node of one or more wireless nodes to use in selecting a beam or cell, wherein the one or more metrics indicate potential interference caused by uplink transmissions from the first node; and transmit an indication of the configuration to the first node as taught by Park to perform beam selection using reference signals metrics to choose beam with lowest interference.
Ghosh in view of Park does not teach, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions;
Behrooz teaches, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions; (Fig1 -Fig1 IAB intermediate node 34 acting as MT/DU. In FIG. 1, the desired signals between the IAB nodes 32, 34 and 36 are represented by solid arrows, whereas the interfering signals are represented by dashed lines. Page 31, L13-20 Information about requirements can be information regarding an interference level, such as a threshold. Based on the information about requirements related to interference or CLI level or threshold, transmit power relations may be determined by the IAB intermediate node 34, regarding the effect of the first signal on the second signal and vice versa (Block SI 54). Transmit power relations can be minimum transmit power relations. Transmit power relations can be maximum transmit power relations. Page 33-34 -Embodiment B7. The method of any of Embodiments B1-B6, further comprising determining transmit power relations based at least in part on a cross link interference, CLI, threshold. Embodiment B8. The method of Embodiment B7, wherein the transmit power relations are minimum power relations and/or maximum power relations.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh in view of Park, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions as taught by Behrooz to use minimum transmit power to associate power with interference levels.


Regarding Claim 22, the apparatus of claim 21, wherein: the apparatus comprises a network entity of an integrated access and backhaul (IAB) network; and the first node comprises a node of the IAB network. (Ghosh teaches in Fig3-relay node-320(=first node), part of mobile network-06(Fig-1) where node-320 is an IAB node (Fig-4)). [0015] FIG 9, illustrates a message sequence diagram illustrating example embodiments of a process for managing power level transmissions in a multi-hop IAB network).

Regarding Claim 23, Ghosh does not teach, the apparatus of claim 21, wherein the one or more metrics comprise one or more threshold values.
Park teaches, the apparatus of claim 21, wherein the one or more metrics comprise one or more threshold values.([0297]- If at least one of SS blocks with a RSRP above a first RSRP threshold amongst associated SS blocks or at least one of CSI - RSs with a RSRP above a second RSRP threshold (=second threshold value) amongst associated CSI - RSs is available , a UE may select a random access preamble index corresponding to a selected SS block or CSI – RS).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh the apparatus of claim 21, wherein the one or more metrics comprise one or more threshold values, as taught by Park to allow multiple threshold values to adjust to different surrounding interference.

Regarding Claim 25, Ghosh does not teach, the apparatus of claim 24, wherein the first threshold value comprises a random-access channel (RACH) target receive power threshold value.
Park teaches, the apparatus of claim 24, wherein the first threshold value comprises a random-access channel (RACH) target ([0295]- The RACH configuration may comprise initial preamble power (e.g., random access preamble initial received target power), an RSRP threshold for a selection (=first threshold linked to initial preamble power) of a SS block).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh the apparatus of claim 24, wherein the first threshold value comprises a random-access channel (RACH) target receive power threshold value, as taught by Park to use a threshold, based determination of power during RACH to optimally configure wireless device.

Regarding Claim 26, A method for wireless communications by a first node of a network, comprising: (Ghosh teaches in Fig3-relay node-320(=first node), part of mobile network-06(Fig-1) where node-320 is an IAB node (Fig-4));
Ghosh does not teach, monitoring synchronization signal block (SSB) transmissions from one or more network entities; and selecting a beam or cell associated with one of the one or more network entities based on: the monitoring; and one or more metrics associated with the monitored SSB transmissions, the one or more metrics being indicative of potential interference caused by uplink transmissions from the first node.
Park teaches, monitoring synchronization signal block (SSB) transmissions from one or more network entities; and (Ghosh teaches in Fig-10 and [0058], node-320 receiving SSBlock from node-310. [0061]- relay DU-320 can receive SSBlock from donor DU-310(=one or more network entities) and measure the power of the incoming reference signal, and determines that the power is being received (=monitor synchronization block));
Park teaches, selecting a beam or cell associated with one of the one or more network entities based on: the monitoring; and ;(in Fig-33, UE or IAB node2(=first node) using SSB / CSI - RS based RRM measurement may be supported for IAB - node discovery and / or measurement(=monitoring) in [0355].Fig33 shows UE or IAB-node2 can be used interchangeably, thereby UE having same functionality as IAB node2.Fig-40 shows (in step-5) UE (similar to IAB node2)-select a cell of IAB-node (=select a cell) based on measurement results of the cell (=SSB based monitoring) as in [0355].
one or more metrics associated with the monitored SSB transmissions, the one or more metrics being indicative of potential interference caused by uplink transmissions from the first node. ([0326]- Half - duplexing constraint and / or interference constraints (=potential interference) of in - band backhauling may imply that IAB node may not transmit and receive simultaneously on both links. Fig -40 shows (in step-4) or IAB-node2 or UE (=first node) receive backhaul link connection indication (=potential interference). In [0438]- second network node (IAB node 2 or UE, which is used a “first node” in rejection) determines that a RSRP / RSRQ (=one or more metrics) of one or more beams of a cell(=SSB) of the first network node; the second network node may determine the blockage (e.g. failure) of the first radio link).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, monitoring synchronization signal block (SSB) transmissions from one or more network entities; and selecting a beam or cell associated with one of the one or more network entities based on: the monitoring; and one or more metrics associated with the monitored SSB transmissions, the one or more metrics being indicative of potential interference caused by uplink transmissions from the first node as taught by Park to use beam selection along with reference signals metrics to choose beam with lowest interference.
Ghosh in view of Park does not teach, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions.
Behrooz teaches, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions (Fig1 -Fig1 IAB intermediate node 34 acting as MT/DU. In FIG. 1, the desired signals between the IAB nodes 32, 34 and 36 are represented by solid arrows, whereas the interfering signals are represented by dashed lines. Page 31, L13-20 Information about requirements can be information regarding an interference level, such as a threshold. Based on the information about requirements related to interference or CLI level or threshold, transmit power relations may be determined by the IAB intermediate node 34, regarding the effect of the first signal on the second signal and vice versa (Block SI 54). Transmit power relations can be minimum transmit power relations. Transmit power relations can be maximum transmit power relations. Page 33-34 -Embodiment B7. The method of any of Embodiments B1-B6, further comprising determining transmit power relations based at least in part on a cross link interference, CLI, threshold. Embodiment B8. The method of Embodiment B7, wherein the transmit power relations are minimum power relations and/or maximum power relations.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh in view of Park, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions as taught by Behrooz to use minimum transmit power to associate power with interference levels.


Regarding Claim 27, Ghosh does not teach the method of claim 26, wherein the one or more metrics comprise one or more threshold values
Park teaches, the method of claim 26, wherein the one or more metrics comprise one or more threshold values ([0297]- If at least one of SS blocks with a RSRP above a first RSRP threshold amongst associated SS blocks or at least one of CSI - RSs with a RSRP above a second RSRP threshold (=second threshold value) amongst associated CSI - RSs is available, a UE may select a random-access preamble index corresponding to a selected SS block or CSI – RS).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh the method of claim 26, wherein the one or more metrics comprise one or more threshold values, as taught by Park to allow multiple threshold values to adjust to different surrounding interference.

Regarding Claim 28, A method for wireless communications by a network entity, comprising: (Ghosh teaches in Fig3-relay node-320(=first node), part of mobile network-06(Fig-1) where node-320 is an IAB node (Fig-4)) 
 determining a configuration of one or more metrics associated with synchronization signal block (SSB) transmissions monitored by a first node of one or more wireless nodes to use in selecting a beam or cell, (Ghosh teaches in Fig-10 and [0058], node-320 receiving SSBlock from node-310. [0061]- relay DU-320 can receive SSBlock from donor DU-310(=one or more network entities) and measure the power of the incoming reference signal, and determines that the power is being received (=monitor synchronization block)),
Ghosh does not teach, wherein the one or more metrics indicate potential interference caused by uplink transmissions from the first node; and transmitting an indication of the configuration to the first node.
Park teaches, wherein the one or more metrics indicate potential interference caused by uplink transmissions from the first node; and ([0326]- interference constraints of in - band backhauling may imply that IAB node may not transmit and receive simultaneously on both links (=potential interference). In [0438]- second network node (IAB node 2 or UE, which is used a “first node” in rejection) determines that a RSRP / RSRQ (=one or more metrics) of one or more beams of a cell(=SSB) of the first network node; the second network node may determine the blockage (e.g. failure) of the first radio link). Fig33 shows UE or IAB-node2 can be used interchangeably, thereby UE having same functionality as IAB node2.
transmitting an indication of the configuration to the first node.( Fig-33 shows IAB-node2 receiving RRC configuration (= configuration received from a network entity) from IAB-donor or IAB-node1. If RSRP / RSRQ of a cell of the first network node (=network node) becomes/is equal to or smaller than a power/quality value as in [0438], the wireless device in response to determining the backhaul link failure, may release the bearer established via the second network node and/or via the first network node (=indication of the configuration in this case RSRP values not passing) as in [0439]). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, wherein the one or more metrics indicate potential interference caused by uplink transmissions from the first node; and transmitting an indication of the configuration to the first node as taught by Park to use beam selection along with reference signals metrics to choose beam with lowest interference.
Ghosh in view of Park does not teach, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions;
Behrooz teaches, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions (Fig1 -Fig1 IAB intermediate node 34 acting as MT/DU. In FIG. 1, the desired signals between the IAB nodes 32, 34 and 36 are represented by solid arrows, whereas the interfering signals are represented by dashed lines. Page 31, L13-20 Information about requirements can be information regarding an interference level, such as a threshold. Based on the information about requirements related to interference or CLI level or threshold, transmit power relations may be determined by the IAB intermediate node 34, regarding the effect of the first signal on the second signal and vice versa (Block SI 54). Transmit power relations can be minimum transmit power relations. Transmit power relations can be maximum transmit power relations. Page 33-34 -Embodiment B7. The method of any of Embodiments B1-B6, further comprising determining transmit power relations based at least in part on a cross link interference, CLI, threshold. Embodiment B8. The method of Embodiment B7, wherein the transmit power relations are minimum power relations and/or maximum power relations.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh in view of Park, wherein the potential interference is based on the first node using a minimum supported transmit power of the first node beyond a threshold transmit power for the uplink transmissions as taught by Behrooz to use minimum transmit power to associate power with interference levels.

Regarding Claim 29, the method of claim 28, wherein: the network entity comprises a network entity of an integrated access and backhaul (IAB) network; and the first node comprises a node of the IAB network. (Ghosh teaches in Fig3-relay node-320(=first node), part of mobile network-06(Fig-1) where node-320 is an IAB node (Fig-4)). [0015] FIG 9 illustrates a message sequence diagram illustrating example embodiments of a process for managing power level transmissions in a multi - hop IAB network).

Regarding Claim 30, Ghosh does not teach, the method of claim 28, wherein the one or more metrics comprise one or more threshold values.
Park teaches, the method of claim 28, wherein the one or more metrics comprise one or more threshold values ([0297]- If at least one of SS blocks with a RSRP above a first RSRP threshold amongst associated SS blocks or at least one of CSI - RSs with a RSRP above a second RSRP threshold (=second threshold value) amongst associated CSI - RSs is available, a UE may select a random-access preamble index corresponding to a selected SS block or CSI – RS).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh the method of claim 28, wherein the one or more metrics comprise one or more threshold values as taught by Park to allow multiple threshold values to adjust to different surrounding interference.

Claim 9,10,11,13,24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0053655 A1) (hereinafter “Ghosh”) in view of Park et al. (US 2021/0195675 A1) (hereinafter “Park”) (support in Provisional 62/728,782) in further view of Cirik et al. (US 2019/0349061 A1) (hereinafter “Cirik”)

Regarding Claim 9, Ghosh does not teach, the apparatus of claim 8, wherein an SSB is considered for selection if it has a synchronization signal reference signal received power (SS-RSRP).
Park teaches, the apparatus of claim 8, wherein an SSB is considered for selection if it has a synchronization signal reference signal received power (SS-RSRP) ([0298] at least one SS block with a RSRP above a first RSRP threshold amongst associated SS blocks is available, the UE may select the at least one SS block corresponding to the at least one SS block).
Ghosh in view of Park does not teach, at or below a second threshold value of the one or more threshold values.
Cirik teaches at or below a second threshold value of the one or more threshold values (in [0360] A beam failure may occur if a quality of beam pair links of at least one PDCCH falls below a threshold. The threshold comprise be an RSRP value e (e.g., -140 dbm, -110 dbm, or any other value) (=multiple threshold values)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 8, wherein an SSB is considered for selection if it has a synchronization signal reference signal received power (SS-RSRP) at or below a second threshold value of the one or more threshold values as taught by Cirik and Park to consider RSRP values below a certain threshold for adjusting power to different interference conditions.

Regarding Claim 10, Ghosh does not teach, The apparatus of claim 9, wherein: if no SSB is detected with an SS-RSRP at or below the second threshold value, the first node selects a detected SSB with a lower SS-RSRP than one or more other detected SSBs; the at least one processor and the memory are further configured to perform a RACH procedure based on the selected SSB and a RACH configuration that is modified relative to a default RACH configuration; and the modification to the RACH configuration comprises a reduced maximum number of retransmissions.
Park teaches, The apparatus of claim 9, wherein: if no SSB is detected with an SS-RSRP, the first node selects a detected SSB than one or more other detected SSBs; ([0297]- If at least one of SS blocks with a RSRP above a first RSRP threshold(=threshold value) is available , a UE(=first node , IAB node 2 in rejection) may select a random access preamble index corresponding to a selected SS block(=selects a detected SSB) for beam failure recovery request(=no SSB detected)
the at least one processor and the memory are further configured to perform a RACH procedure based on the selected SSB and a RACH configuration that is modified relative to a default RACH configuration; and ([0295]- a set of one or more random access preambles for system information request(=default RACH configuration) and corresponding PRACH resources, if any , a set of one or more random access preambles for beam failure recovery request(=RACH configuration that is modified relative to a default) and corresponding PRACH resources ,
the modification to the RACH configuration comprises a reduced maximum number of retransmissions. ([0295]- for beam failure recovery request and corresponding PRACH resource (s), if any, a time window to monitor RA response (s), a time window to monitor response (s) on beam failure recovery request, and / or a contention resolution timer
Ghosh in view of Park does not teach, at or below the second threshold value and with a lower SS-RSRP.
Cirik teaches, at or below the second threshold value and with a lower SS-RSRP, (in [0360] A wireless device may trigger a beam failure recovery procedure, if at least a beam failure occurs. A beam failure may occur if a quality of beam pair links of at least one PDCCH falls below a threshold. The threshold comprise be an RSRP value which may be configured in an RRC message).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 9, wherein: if no SSB is detected with an SS-RSRP at or below the second threshold value, the first node selects a detected SSB with a lower SS-RSRP than one or more other detected SSBs; the at least one processor and the memory are further configured to perform a RACH procedure based on the selected SSB and a RACH configuration that is modified relative to a default RACH configuration; and the modification to the RACH configuration comprises a reduced maximum number of retransmissions as taught by Park and Cirik to consider RSRP values below a certain threshold for adjusting power to different interference conditions when no SSB is detected and use RACH configuration to lower retransmission after beam failure.
Regarding Claim 11, Ghosh does not teach, the apparatus of claim 9, wherein, if no SSB is detected with an SS-RSRP at or below the second threshold value, refraining from performing a RACH procedure for the detected cell.
Park teaches, the apparatus of claim 9, wherein, if no SSB is detected refraining from performing a RACH procedure for the detected cell. ([0299]-For example, a UE may not determine a RA - RNTI for a beam failure recovery (=no SSB) request (= implies no RACH procedure can be performed).
Ghosh in view of Park does not teach, with an SS-RSRP at or below the second threshold value,
Cirik teaches, with an SS-RSRP at or below the second threshold value, (in [0360] A wireless device may trigger a beam failure recovery procedure, if at least a beam failure occurs. A beam failure may occur if a quality of beam pair links of at least one PDCCH falls below a threshold. The threshold comprise be an RSRP value which may be configured in an RRC message).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, apparatus of claim 9, wherein, if no SSB is detected with an SS-RSRP at or below the second threshold value, refraining from performing a RACH procedure for the detected cell as taught by Park and Cirik to consider RSRP values below a certain threshold for adjusting power to different interference conditions when no SSB is detected.

Regarding Claim 13, Ghosh does not teach, the apparatus of claim 12, wherein the at least one beam for which uplink transmissions from the first node are not expected to cause excessive interference is found based on whether an estimated uplink received power, if the first node transmits on the at least one beam at a minimum supported transmit power is at or below the first threshold value of the one or more threshold values.
Park teaches, the apparatus of claim 12, wherein the at least one beam for which uplink transmissions from the first node are not expected to cause excessive interference is found based on whether an estimated uplink received power, if the first node transmits on the at least one beam at the minimum supported transmit power, ([0326]- refers to interference in IAB deployment.[0423]-a reference signal received power - ( RSRP) of the second network node from a cell ( e.g. a cell serving the second network node ) being equal to or smaller than a first power/quality value(=minimum supported transmit power));
Ghosh in view of Park does not teach, is at or below the first threshold value of the one or more threshold values.
Cirik teaches, is at or below the first threshold value of the one or more threshold values, ([0360] A beam failure may occur if a quality of beam pair links of at least one PDCCH falls below a threshold. The threshold comprise be an RSRP value e (e.g., -140 dbm, -110 dbm, or any other value) (=multiple threshold values)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 12, wherein the at least one beam for which uplink transmissions from the first node are not expected to cause excessive interference is found based on whether an estimated uplink received power, if the first node transmits on the at least one beam at a minimum supported transmit power is at or below the first threshold value of the one or more threshold values, as taught by Park and Cirik to reduce interference in cell selection based finding beam with lower interference using minimum transmit power.

Regarding Claim 24, Ghosh does not teach, the apparatus of claim 23, wherein the first node is configured to identify a cell as suitable for selection or reselection if an estimated uplink received power if the first node transmits on the beam at a minimum supported transmit power is at or below a first threshold value of the one or more thresholds.  
Park teaches, the apparatus of claim 12, wherein the at least one beam for which uplink transmissions from the first node are not expected to cause excessive interference is found based on whether an estimated uplink received power, if the first node transmits on the at least one beam at the minimum supported transmit power, ([0326]- Half - duplexing constraint and / or interference constraints (=potential interference) of in - band backhauling may imply that IAB node may not transmit and receive simultaneously on both links. [0423]-a reference signal received power - (RSRP) of the second network node from a cell (e.g. a cell serving the second network node) being equal to or smaller than a first power/quality value (=minimum supported transmit power));
Ghosh in view of Park does not teach, is at or below the first threshold value of the one or more threshold values.
Cirik teaches, is at or below a first threshold value of the one or more thresholds, ([0360] A beam failure may occur if a quality of beam pair links of at least one PDCCH falls below a threshold. The threshold comprise be an RSRP value e (e.g., -140 dbm, -110 dbm, or any other value) (=multiple threshold values)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 23, wherein the first node is configured to identify a cell as suitable for selection or reselection if an estimated uplink received power if the first node transmits on the beam at a minimum supported transmit power is at or below a first threshold value of the one or more thresholds, as taught by Park and Cirik to reduce interference in cell selection based finding beam with lower interference using minimum transmit power.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0053655 A1) (hereinafter “Ghosh”) in view of Park et al. (US 2021/0195675 A1) (hereinafter “Park”) (support in Provisional 62/728,782) in further view of Guo et al. (US 2019/0190582 A1) (hereinafter “Guo”)

Regarding Claim 17, Ghosh does not teach, the apparatus of claim 16, wherein one or more threshold values are calculated by the first node based on a RACH target receive power and an offset value.
Park teaches, the apparatus of claim 16, wherein one or more threshold values are calculated by the first node based on a RACH target receive power and ([0299]-UE (=first node) may determine a transmit power for a transmission of a selected random-access preamble at least based on an initial preamble power (=RACH target receive power) (based on preamble index in contention free configuration as in [0298] and a power - ramping factor).
Ghosh in view of Park does not teach an offset value.
Guo teaches an offset value ([0198]- the RSRP measurement, the UE may scale the transmission power of the CSI - RS resource with the power offset between SS / PBCH block and CSI - RS resource).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh, the apparatus of claim 16, wherein one or more threshold values are calculated by the first node based on a RACH target receive power and an offset value, as taught by Park and Guo to allow a threshold value with an offset to fine tune the power granularity adjustment.

Claims 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0053655 A1) (hereinafter “Ghosh”) in view of Park et al. (US 2021/0195675 A1) (hereinafter “Park”) (support in Provisional 62/728,782) in further view of Guo et al. (US 2019/0190582 A1) (hereinafter “Guo”) in further view of Jeon et al. (US 2018/0324853 A1) (hereinafter “Jeon”)

Regarding Claim 18, Ghosh in view of Park and Guo does not teach, the apparatus of claim 17, wherein the offset value is configured to be zero. 
 	Jeon teaches, the apparatus of claim 17, wherein the offset value is configured to be zero (in [0239]-In this case, the UE may reset a ramp - up power value to zero as a power offset in the UL transmit power, not using the total power ramp - up accumulated from the first to the last preamble retransmission).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh in view of Park and Guo, the apparatus of claim 15, wherein one or more threshold values are calculated by the first node based on a RACH configuration of a cell, as taught by Jeon to use a zero offset to adjust power for diverse interference criteria.

Regarding Claim 19, Ghosh in view of Park and Guo does not teach, the apparatus of claim 17, wherein one or more threshold values are calculated by the first node based on a RACH target receive power [0299]- A UE may determine a transmit power for a transmission of a selected random-access preamble at least based on an initial preamble power and a power - ramping factor.
after a maximum number of power ramping steps.  
Jeon teaches, after a maximum number of power ramping steps (in [0238]-If the informed beam is used for subsequent DL / UL transmission, the UE may use the total power ramp - up accumulated from the first to the last preamble (=maximum power ramping steps) in the RA procedure in the same cell as a power offset in the UL transmit power of subsequent UL data transmission).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh in view of Park and Guo, the apparatus of claim 15, wherein one or more threshold values are calculated by the first node based on a RACH configuration of a cell, as taught by Jeon to use maximum power ramping steps to slowly adjust power and target RACH procedure in steps.

Regarding Claim 20, Ghosh in view of Guo, does not teach, the apparatus of claim 17, wherein one or more threshold values are calculated by the first node based on a RACH initial target receive power.
Park teaches, the apparatus of claim 17, wherein one or more threshold values are calculated by the first node based on a RACH initial target receive power. ([0299]-UE (=first node) may determine a transmit power for a transmission of a selected random-access preamble at least based on an initial preamble power (=RACH target receive power) (based on preamble index in contention free configuration as in [0298] and a power - ramping factor).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghosh in view of Guo, the apparatus of claim 15, wherein one or more threshold values are calculated by the first node based on a RACH configuration of a cell, as taught by Park to allow a threshold value based on RACH initial target receive power before further calculations to interference and subsequent power are computed.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478